Citation Nr: 1212082	
Decision Date: 04/03/12    Archive Date: 04/11/12

DOCKET NO.  08-16 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a cardiovascular disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1973 and from November 1990 to July 1991.  He had additional service in the Army National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2012, the Veteran testified at a video conference hearing over which the undersigned Veterans Law Judge presided.  A transcript of that hearing has been associated with the claims file.

The Board notes that in May 2008, the Veteran also perfected an appeal for the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  A subsequent rating decision in August 2011 granted the claim for PTSD.  This grant represents a full grant of the benefits sought on appeal for this issue, and therefore, this issue is not before the Board.  The Board also notes that in March 2010 and December 2010, the Veteran filed notices of disagreement with the issues of entitlement to service connection for diabetes mellitus, diabetic retinopathy, peripheral neuropathy of the bilateral lower extremities, and peripheral vascular disease.  However, in an April 2011 statement, the Veteran indicated that he wished to discontinue his March 2010 and December 2010 appeals.  Therefore, the issues of entitlement to service connection for diabetes mellitus, diabetic retinopathy, peripheral neuropathy of the bilateral lower extremities, and peripheral vascular disease are also not before the Board at this time.  

For reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claim of entitlement to service connection for a cardiovascular disease.  

At a January 2012 video conference hearing before the Board, the Veteran testified that during his period of service from November 1990 to July 1991, he served in Dhahran, Saudi Arabia.  He reported that after being in the desert for three or four months, he began feeling tired and lacking the energy that he had before.  He stated that during his service in Saudi Arabia, he experienced a lot of smoke from the oil wells and fires that were being burned.  He maintained that about two to three months after discharge from service, he continued to feel fatigued and also had pain in his legs.  

Service treatment records for the Veteran's period of service from November 1990 to July 1991 are negative for any complaints, diagnoses, or treatment for any cardiovascular disease.  However, in a July 1992 Cardiovascular Risk Medical Screening Summary that the Veteran underwent during his Reserve duty, the Veteran's electrocardiogram was found to be abnormal with left ventricular hypertrophy.  His risk for heart attack was noted to be 31 while the U.S. average risk was noted to be 8.  

Post-service VA and private medical records dated from April 1995 to February 2011 show that the Veteran received intermittent treatment for various cardiovascular diseases, including arteriosclerotic cardiovascular disease, coronary artery disease, and congestive heart failure.  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular disease becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

Given the evidence outlined above showing that the Veteran had an abnormal electrocardiogram with left ventricular hypertrophy about a year after discharge from his period of service from November 1990 to July 1991, and the Veteran's statement that he felt fatigued during that period of service, the Veteran should be afforded a VA cardiovascular examination with medical opinion addressing whether the Veteran's cardiovascular disease arose during service or is otherwise related to any incident of service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  In particular, a May 1995 private medical record indicates that the Veteran had coronary artery disease status post angioplasty, but it does not appear that the medical records corresponding to the angioplasty have been associated with the claims file.  Accordingly, copies of the medical records relating to an angioplasty should be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his cardiovascular diseases at any time.  In particular, the Veteran should be asked to provide a release form for the physician who performed the angioplasty on him prior to May 1995 so that the medical records relating to this procedure can be requested.  After securing any necessary releases, the RO/AMC should request any records 

identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.  

In addition, obtain all relevant ongoing VA treatment records dating since December 2010 from the VA Medical Center in Tuskegee, Alabama.
 
2.  Schedule the Veteran for a VA cardiovascular examination to obtain a medical opinion as to whether his current cardiovascular disease is possibly related to his period of service or manifested to a compensable degree within one year after discharge from service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that current cardiovascular disease arose during service from November 1990 to July 1991 or is otherwise related to any incident of that period of service.  If there is no evidence of cardiovascular disease arising during this period of service, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) the Veteran had cardiovascular disease that resulted in some mild (or worse) disabling symptoms within one year after his discharge from this period of service.  In rendering the above opinions, the examiner should consider the July 27, 1992 Cardiac Risk Screening Program and the Veteran's statement that he felt fatigued during his 1990 to 1991 active service.  The examiner should explain the medical basis for the conclusions reached. 
     
3.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


